597 F.2d 1054
William WOOD, Jr., Petitioner-Appellant,v.Louie L. WAINWRIGHT, Respondent-Appellee.
No. 78-1652.
United States Court of Appeals,Fifth Circuit.
July 2, 1979.

Thomas C. MacDonald, Jr., Tampa, Fla., court-appointed, for petitioner-appellant.
Wallace E. Allbritton, Asst. Atty. Gen., Tallahassee, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before GODBOLD, SIMPSON and RONEY, Circuit Judges.
PER CURIAM:


1
This state habeas case was commenced May 2, 1977.  Petitioner was granted leave to file IFP.  The district court conducted evidentiary hearings, and we agree with that court that hearings were required.  Despite petitioner's request, counsel was not appointed for him, and he represented himself at the hearings.  Under Rule 8, 28 U.S.C. foll. § 2254, the court was required to appoint counsel if petitioner qualified under 18 U.S.C. § 3006A(g).  Rule 8 is applicable to cases commenced on or after February 11, 1977.  Browder v. Director, Department of Corrections, 434 U.S. 257, 265, 98 S. Ct. 556, 561, 54 L. Ed. 2d 521, 532 n.9 (1978).


2
The judgment is REVERSED and the cause REMANDED for hearing with appointed counsel.